Appellant was convicted of the offense of having intoxicating liquor in his possession for beverage purposes. It was the whisky that we referred to in the case No. 26920, 102 So. 810,1 in which appellant was accused of manufacturing the liquor. The cases are otherwise alike and were decided on the same evidence.
For the reasons given in the case No. 26920, 102 So. 810,1
decided today, the conviction in this case is annulled, and the case is ordered remanded for a new trial.
LAND and THOMPSON, JJ., concur in decree.
1 Ante, p. 614.